Exhibit 32.02 CERTIFICATION OF PRINCIPAL FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with theAnnual Report of Madison Enterprises Group, Inc., (the "Company") on Form 10-K/A for theyear endingDecember 31, 2010 as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, Alan P. Fraade, Principal Financial and Accounting Officer of the Company, certify, pursuant to 18 U.S.C. ss. 1350, as adopted pursuant to ss. 906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. Date: May 9, 2011 By: /s/ Alan P. Fraade Name: Alan P. Fraade Title: Principal Financial and Accounting Officer
